DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

ANDY’S AUTO BODY AND PAINT, LLC a/a/o ANDREW ROSEBROUGH,
                        Appellant,

                                     v.

      TRAVELERS HOME AND MARINE INSURANCE COMPANY,
                        Appellee.

                              No. 4D21-177

                              [April 22, 2021]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach County; Marni A. Bryson, Judge; L.T. Case Nos. 50-2019-AP-
000134-CAXX-MB and 50-2018-SC-015635-XXXX-SB.

  David B. Pakula of David B. Pakula, P.A., Pembroke Pines, and
Christopher Kasper of Ovadia Law Group, P.A., Boca Raton, for appellant.

  Steven H. Preston of Hicks, Porter, Ebenfeld & Stein, P.A., Miami, for
appellee.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN and FORST, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.